UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:09/30 Date of reporting period:7/1/14-6/30/15 ***** FORM N-Px REPORT ***** ICA File Number: 811-05076 Reporting Period: 07/01/2014 - 06/30/2015 Tax-Exempt California Money Market Fund ATax-Exempt California Money Market Fund NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND Ticker:NACSecurity ID:67066Y600 Meeting Date: AUG 05, 2014Meeting Type: Annual Record Date:JUN 10, 2014 #ProposalMgt RecVote CastSponsor 1Approve New Investment ManagementForForManagement Agreement Between the Fund and Nuveen Fund Advisors, LLC 2Approve New Subadvisory AgreementForForManagement Between Nuveen Fund Advisors and Nuveen Asset Management, LLC 3.1Elect Director William Adams, IVForForManagement 3.2Elect Director David J. KundertForForManagement 3.3Elect Director John K. NelsonForForManagement 3.4Elect Director Terence J. TothForForManagement 3.5Elect Director William C. HunterForForManagement 3.6Elect Director William J. SchneiderForForManagement NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND 2 Ticker:NVXSecurity ID:67069X609 Meeting Date: AUG 05, 2014Meeting Type: Annual Record Date:JUN 06, 2014 #ProposalMgt RecVote CastSponsor 1Approve Investment ManagementForForManagement Agreement Between the Fund and Nuveen Fund Advisors, LLC ("Nuveen Fund Advisors"), the Fund's Investment Adviser 2Approve Sub-Advisory Agreement BetweenForForManagement Nuveen Fund Advisors and Nuveen Asset Management, LLC 3.1Elect Director William Adams, IVForForManagement 3.2Elect Director David J. KundertForForManagement 3.3Elect Director John K. NelsonForForManagement 3.4Elect Director Terence J. TothForForManagement 3.5Elect Director William C. HunterForForManagement 3.6Elect Director William J. SchneiderForForManagement NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND 3 Ticker:NZHSecurity ID:67070Y604 Meeting Date: AUG 05, 2014Meeting Type: Annual Record Date:JUN 06, 2014 #ProposalMgt RecVote CastSponsor 1Approve Investment ManagementForForManagement Agreement Between the Fund and Nuveen Fund Advisors, LLC ("Nuveen Fund Advisors"), the Fund's Investment Adviser 2Approve Sub-Advisory Agreement BetweenForForManagement Nuveen Fund Advisors and Nuveen Asset Management, LLC 3.1Elect Director William Adams, IVForForManagement 3.2Elect Director David J. KundertForForManagement 3.3Elect Director John K. NelsonForForManagement 3.4Elect Director Terence J. TothForForManagement 3.5Elect Director William C. HunterForForManagement 3.6Elect Director William J. SchneiderForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Tax-Exempt California Money Market Fund By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/14/15
